This case is a negligence action in which the lower court granted summary judgment based upon the doctrine of contributory negligence. Since the doctrine of contributory negligence is no longer controlling in the state of Ohio, and "[t]he principle of comparative negligence, consistent with the provisions of R.C.2315.19, applies tl all negligence actions tried after June 20, 1980, irrespective of when the cause of action arose, as part of the common law of Ohio" (emphasis sic), this case is accordingly reversed and remanded. See Wilfong v. Batdorf (1983), 6 Ohio St.3d 100, paragraph three of the syllabus.
Judgment reversed and cause remanded.
PATTON, C.J., CORRIGAN and ANN MCMANAMON, JJ., concur.